We think the defense that the rent exacted for a dwelling is unreasonable and oppressive was intended by the Legislature to apply, not only to leases made before the enactment of the statute by which the defense was first established (L. 1920, ch. 944), but also to leases made thereafter. If this were not so, there would have been no sense in providing that the act was not to extend to buildings then in course of construction or afterwards constructed (L. 1920, ch. 944, § 10). The meaning is made still clearer by amendatory statutes (L. 1921, ch. 434; L. 1922, ch. 664); and by the statute now in force (L. 1923, ch. 892), it has been put beyond the realm of controversy.
We do not discuss the questions of constitutional law that have been pressed upon us by the appellant, for the record does not show that they were raised in the courts below (Dodge v.Cornelius, 168 N.Y. 242). The case *Page 254 
was tried upon the theory that the single and decisive question was one of statutory construction.
The judgment should be affirmed with costs.